The Court of Civil Appeals refused to take jurisdiction of this case on the ground that the appeal sought to be filed in that court was not filed within the time required by law. Plaintiffs in error's application for the writ filed in this Court following the order of dismissal was granted on May 29, 1935. On the same date the writ was granted defendant in error filed herein a motion to dismiss the application on the ground that it fails to disclose that the matters therein complained of by defendant in error were complained of in a motion for rehearing filed in the Court of Civil Appeals. The application for the writ does not point out or state that any of the rulings sought to be reviewed here were assigned as error in a motion for rehearing in the Court of Civil Appeals.
It is the settled practice in this Court when the matter is called to its attention to dismiss an application for writ of error granted without authority of law, as it was in this case. Leonard Bros. v. Newton, 129 Tex. 1, 101 S.W.2d 223; Knodel v. Equitable Life Ins. Co., (Com. App.) 221 S.W. 941; Employers' Cas. Co. v. Roland, (Com. App.) 1 S.W.2d 568; Blackmon v. Trail, (Com. App.) 12 S.W.2d 967. See also in this connection City National Bank in Childress v. Phillips Petroleum Co., 124 Tex. 456, 78 S.W.2d 576, and Grayce Oil Co. et al. v. Peterson et al., 128 Tex. 550, 98 S.W.2d 781; Glenn, Receiver, v. McCarty, 130 Tex. 641, 107 S.W.2d 363; Casualty Reciprocal Exchange v. Dawson, 130 Tex. 362,  107 S.W.2d 994.
The writ having been inadvertently granted, defendant in error's motion to set aside the order granting same and to dismiss the application, is granted.
Opinion adopted by the Supreme Court October 13, 1937.
Rehearing overruled December 8, 1937. *Page 365